Citation Nr: 1044416	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  04-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for right ankle surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Los Angeles, 
California, denying the claim on appeal.  This claim was 
previously remanded by the Board in December 2006 and 
subsequently denied by the Board in September 2009.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, 
a July 2010 Order of the Court remanded the claim back to the 
Board for readjudication.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Los Angeles, California in 
September 2006.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for the residuals of a 
right ankle surgery.  Regrettably, additional evidentiary 
development is needed before appellate review may proceed.  

The record demonstrates that the Veteran fractured his right 
ankle in February 2000 when he slipped on a side walk.  The 
surgical report indicates that an open reduction and internal 
fixation of the right medial malleolus was performed.  The report 
notes that the procedure was not performed until after treatment, 
risks, benefits and alternatives were explained to the Veteran 
and informed consent was obtained.  The previously installed 
screw was removed in April 2000, and the evidence demonstrates 
that the Veteran has continued to experience pain in his right 
ankle since this time.  

This claim was remanded by the Board in December 2006.  One of 
the reasons for this remand was that the AMC was to obtain any 
informed consent documents for the surgeries that the Veteran 
underwent in February 2000 and April 2000 and incorporate them 
into the claims file.  Letters sent to the Veteran in December 
2006 and January 2008 requested that the Veteran provide VA with 
his informed consent documents from his surgeries.  VA did not 
receive copies of these documents from the Veteran, and his claim 
was subsequently denied.  However, it does not appear that an 
attempt was made to obtain this information from the VA Medical 
Center (VAMC) in Loma Linda, California.  This must be done 
before appellate review may proceed on this matter.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers 
on an appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty to 
ensure compliance with those terms).  

The Veteran also submitted additional evidence in September 2010.  
He did not waive the right to initial RO review.  Thus, a remand 
is warranted for this reason as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any informed consent documents for 
the surgeries the Veteran underwent in 
February 2000 and April 2000.  Any documents 
that are obtained should be incorporated into 
the Veteran's claims file.  If a negative 
response is received, this too should be 
incorporated into the claims file.  
Documentation of all efforts made to obtain 
these consent forms should be prepared.  

2.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


